NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                   Submitted May 9, 2013*
                                    Decided May 9, 2013

                                           Before

                                JOEL M. FLAUM, Circuit Judge

                                DIANE S. SYKES, Circuit Judge

                                JOHN DANIEL TINDER, Circuit Judge

No. 12-1025

LARRY MARTIN,                                       Appeal from the United States District
     Plaintiff–Appellant,                           Court for the Northern District of Illinois,
                                                    Eastern Division.
       v.
                                                    No. 10-cv-2281
ROBERT GONZALEZ, et al.,
     Defendants–Appellees.                          Suzanne B. Conlon,
                                                    Judge.

                                         ORDER

        Larry Martin appeals the grant of summary judgment for Chicago police officers
Robert Gonzalez and Brian Bolton in his suit under 42 U.S.C. § 1983, asserting false arrest,
failure to intervene, and malicious prosecution. We affirm.

      Martin and a friend were drinking outside a liquor store when they were
approached by Officers Gonzalez and Bolton. The officers ran a name check on
Martin—which came back clean—but an argument with one of the officers about his date

       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 12-1025                                                                           Page 2

of birth escalated into his being arrested for drinking in public. See CHI., ILL., MUN. CODE
§ 8-4-030. Martin denied drinking alcohol; the officers swore in affidavits that he was.
Martin also admitted that he had been smoking marijuana all day and, according to the
officers, had bloodshot eyes, slurred speech, and an odor of burnt cannabis. The state’s case
against Martin was non-suited, and he then brought this § 1983 suit in federal court.

       The officers moved for summary judgment. They admitted that there was a
disagreement about whether Martin was drinking alcohol when they arrested him, but they
downplayed that fact as not material because Martin’s appearance and odor of marijuana
supplied probable cause to arrest him for disorderly conduct. See CHI., ILL., MUN. CODE
§ 8-4-010(h). The officers maintained that the existence of probable cause to arrest Martin
for any offense, even other than the offense for which he was arrested, defeated his claim
that the arrest was unlawful.

        The district court granted summary judgment for the officers. The court deemed the
officers’ facts admitted—including their assertions that Martin smelled of marijuana and
had slurred speech and bloodshot eyes—because Martin failed to respond to their
proposed statement of facts, in violation of the court’s local rule. See N.D. ILL. LOC. R.
56.1(b)(3)(B). The court thus accepted the officers’ explanation that the odor and Martin’s
appearance supplied them with probable cause to arrest him for disorderly conduct. Even
though he was charged with drinking in public, the court explained, the existence of
probable cause to arrest him for any offense barred his claims under § 1983 for false arrest
and failure to intervene. Having disposed of Martin’s federal claims, the court declined to
exercise its pendent jurisdiction over his state-law claim of malicious prosecution and
dismissed it without prejudice.

       Martin then moved to alter the judgment, see FED. R. CIV. P. 59(e), questioning the
court’s probable-cause analysis and asserting that the court should have accepted his
statement of facts. The court denied his motion, explaining that a direct appeal—and not a
Rule 59(e) motion—was the proper avenue to challenge the court’s judgment.

        On appeal Martin argues generally that the district court improperly relied on the
officers’ version of the events and disregarded his. But Martin does not contest the court’s
reason for discounting his factual response: The court accepted the officers’ facts as
admitted because he did not follow the court’s Local Rule 56.1(b)(3)(B), which instructs the
party opposing summary judgment to respond to each numbered paragraph in the moving
party’s statement of facts. District courts have broad discretion to enforce local rules
governing summary judgment, including specifically Rule 56.1(b)(3)(B). See, e.g., Cichon v.
Exelon Generation Co., L.L.C., 401 F.3d 803, 809–10 (7th Cir. 2005); Ammons v. Aramark
No. 12-1025                                                                                Page 3

Uniform Servs., Inc., 368 F.3d 809, 817 (7th Cir. 2004); Smith v. Lanz, 321 F.3d 680, 682–83 &
n.2 (7th Cir. 2003). The district court here did not abuse its discretion when it concluded
that Martin failed to respond to the officers’ statement of facts and thus deemed their facts
admitted.

       Martin also challenges the district court’s determination that his arrest was lawful
based on probable cause that he was violating the disorderly-conduct ordinance. He insists
that because he was arrested for drinking in public, the officers needed probable cause to
believe he was committing that specific offense and not any other offense, including
disorderly conduct.

        Given the facts as the court accepted them, the court correctly granted summary
judgment for the officers. Probable cause, even for a violation other than the one charged, is
a complete defense to a claim of false arrest. See Devenpeck v. Alford, 543 U.S. 146, 153–55
(2004); Thayer v. Chiczewski, 705 F.3d 237, 246–47 (7th Cir. 2012); Williams v. Rodriguez, 509
F.3d 392, 398–99 (7th Cir. 2007). Though the suit against Martin for drinking in public was
dropped, his arrest was lawful if the officers reasonably believed that he was violating any
law or ordinance. See Thayer, 705 F.3d at 248–49; Williams, 509 F.3d at 399. Here the court
correctly concluded that the odor of burnt cannabis and Martin’s intoxicated appearance,
as described by the officers, could reasonably have led them to believe he was “in [a] public
place manifestly under the influence of . . . [a] drug” in violation of Chicago’s disorderly-
conduct ordinance. See People v. Kolichman, 578 N.E.2d 569, 574 (Ill. Ct. App. 1991)
(affirming probable cause determination for arrest of “staggering and drooling” defendant
for violating earlier version of disorderly-conduct ordinance). And because the arrest was
lawful, Officer Bolton had no duty to intervene and stop it. See Harper v. Albert, 400 F.3d
1052, 1064 (7th Cir. 2005); Fillmore v. Page, 358 F.3d 496, 506 (7th Cir. 2004).

        Martin has not challenged the district court’s decision to decline to exercise
jurisdiction over his malicious-prosecution claim. In any event, a district court should
relinquish its pendent jurisdiction over the state-law claims in a lawsuit when all federal
claims have dropped out, as was the case here. See 28 U.S.C. § 1367(c)(3); Davis v. Cook
Cnty., 534 F.3d 650, 654 (7th Cir. 2008); Williams Elecs. Games, Inc. v. Garrity, 479 F.3d 904,
906–07 (7th Cir. 2007).

                                                                                       AFFIRMED.